DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 11/18/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 50 pertains to Fig. 12 where Fig. 12 performs a logic NOR circuit as stated in paragraph [0037] of the instant application specification. Therefore, the limitation of “a signal at the output terminal is a logic NAND of the first control signal and the second control signal” recited in claim 52 which depends claim 50 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 depends on the independent claim 50 which performs a logical NOR function according to the paragraph [0037] of the specification. It is unclear and indefinite how a logic NAND of the first control signal and the second control signal is feasible based on the structures defined by the independent claim 50. 
The examiner notes that “a logic NAND” is interpreted as “a logic NOR” on the merits based on the instant application’s specification.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 50 and 52-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US Pat No. 7,570,081).
Regarding claim 50, Harris et al. teaches a circuit (see marked-up Fig. 2A shown below) comprising: 
a first transistor (223) comprising: 
a first current terminal (1);
 a second current terminal (2); and 
a first gate terminal (g1 receiving C); 
a second transistor (222) comprising: 
a third current terminal (3 coupled to 2) coupled to the second current terminal; a fourth current terminal (4 coupled to Vd via transistor 221) coupled to a voltage supply terminal; and 
a second gate terminal (g2 receiving B); and 
a third transistor (252) comprising: 
a fifth current terminal (5 coupled to 2 and 3) coupled to the second current terminal and to the third current terminal; 
a sixth current terminal (6 coupled to gnd) coupled to a ground terminal; and 
a third gate terminal (g3 receiving B); 
a fourth transistor (243) comprising: 

an eighth current terminal (8 coupled to gnd) coupled to the ground terminal; and 
a fourth gate terminal (g4 receiving C); and 
a fifth transistor (242) comprising: 
a ninth current terminal (9 coupled to 1 and 7) coupled to the first current terminal and to the seventh current terminal; 
a tenth current terminal (10 coupled to gnd) coupled to the ground terminal; and 
a fifth gate terminal (g5 receiving B).
wherein the first gate terminal is configured to receive a first control signal (C), the second gate terminal is configured to receive a second control signal (B), the third gate terminal is configured to receive the second control signal (B), the fourth gate terminal is configured to receive the first control signal (C), and the fifth gate terminal is configured to receive the second control signal (B).


    PNG
    media_image1.png
    415
    572
    media_image1.png
    Greyscale


Regarding claim 52, Harris et al. teaches the circuit of claim 50, wherein the first current terminal is coupled to an output terminal (Y3 = /(A+B+C)), and wherein at the output terminal is a logical NAND of the first control signal and the second control signal (The examiner notes the term “a logic NAND” is interpreted as a logical NOR based on the merits of the case as stated above such that Y3 performs a logic NOR function of inputs B and C when A input is a logic low).
Regarding claim 53, Harris et al. teaches the circuit of claim 50, wherein the third transistor (252) is configured to force a voltage on the second current terminal (2) and the third current terminal (3) to one of a supply voltage or a ground (gnd) while the first transistor is off (when (terminals 2 and 3 are forced to ground when 252 is turned on).




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34-39, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Pat No. 7,570,081) in view of Yamazaki et al. (US Pat No. 8,400,187).
Regarding claim 34, Harris et al. teaches a circuit (a marked up drawing of Fig. 2C  shown below) comprising: 
a first transistor (T1) comprising: 
a first source terminal ( s1 coupled to Vs ) coupled to a supply voltage terminal;
 	a first drain terminal ( d1 of T1) ; and 
a first gate terminal (gate terminal receiving A); 
a second transistor (T2) comprising: 
a second source terminal ( s2 coupled to d1) coupled to the first drain terminal of the first transistor; 
a second drain terminal (d2 of T2); and 
a second gate terminal (gate receiving B); 
a third transistor (T3) comprising: 
a third source terminal (s3 coupled to Gnd) coupled to a ground terminal (Gnd); 
a third drain terminal(d3 coupled to d2) coupled to the second drain terminal of the second transistor; and 
a third gate terminal (gate receiving B); 

a fourth source terminal (s4 coupled to Gnd) coupled to the ground terminal; 
a fourth drain terminal (d4 coupled to d2 and d3) coupled to the second drain terminal of the second transistor and to the third drain terminal of the third transistor; and 
a fourth gate terminal (gate receiving A); and 
a fifth transistor (T5) comprising: 
a fifth source terminal (s5 coupled Gnd) coupled to the ground terminal; 
a fifth drain terminal (d5 coupled to d1) coupled to the first drain terminal of the first transistor; and
a fifth gate terminal (gate of T5 receiving A),
but does not teach a capacitive device having a first capacitive terminal coupled to the first drain terminal of the first transistor and a second capacitive terminal coupled to the ground terminal.
However, Yamazaki et al. teaches a capacitor (104, 114, 124) coupled an output circuit (110 in Fig. 3A) having an output transistor (104) where the capacitor is coupled between the output of the circuit (D) and a ground (Vss) in order to maintain an output signal of each output signal (see col. 10, lines 59-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a capacitor of Yamazaki et al. to the drain terminal of the first transistor of Harris et al. in order to maintain a stable output signal.
Regarding claim 35, Harris et al. in view of Yamazaki et al. teaches the circuit of claim 34, wherein Harris et al. teaches the first transistor and the second transistor are p-type metal oxide semiconductor (PMOS) transistors (T1 and T2 being PMOS) and the third transistor, the fourth transistor, and the fifth transistor are n-type metal oxide semiconductor (NMOS) transistors (T3, T4, T5 being NMOS).
Regarding claim 36, Harris et al. in view of Yamazaki et al. teaches the circuit of claim 34, wherein Harris et al. teaches the first transistor and the second transistor form a transistor stack (T1 and T2 are stacked top and bottom as shown in Fig. 2C).
Regarding claim 37, Harris et al. in view of Yamazaki et al. teaches the circuit of claim 34, wherein Harris et al. teaches the first gate terminal is configured to receive a first control signal (T1 receiving A), the second gate terminal is configured to receive a second control signal (T2 receiving B), the third gate terminal is configured to receive the second control signal (T3 receiving B), the fourth gate terminal is configured to receive the first control signal, and the fifth gate terminal is configured to receive the first control signal (T4 and T5 receiving A).
Regarding claim 38, Harris et al. in view of Yamazaki et al. teaches the circuit of claim 37, wherein Harris et al. teaches the second drain terminal of the second transistor, the third drain terminal of the third transistor, and the fourth drain terminal of the fourth transistor (d2, d3, d4 commonly connected to Y2) are coupled to an output terminal (Y2), and a signal at the output terminal is a logical NOR (Y2 =/(A+B)) of the first control signal and the second control signal.
Regarding claim 39, Harris et al. in view of Yamazaki et al. teaches the circuit of claim 34, wherein Harris et al. teaches  the fifth transistor is configured to force the first drain terminal of the first transistor to ground (when T5 is turned on, d1 will be grounded via T5).

    PNG
    media_image2.png
    439
    822
    media_image2.png
    Greyscale

Regarding claim 40, Harris et al. teaches a circuit (see marked-up Fig. 1A) comprising: 
a first transistor (122) comprising: 
a first current terminal (1); 
a second current terminal (2); and
a first gate terminal (g1) configured to receive a first control signal (B); 
a second transistor (121) comprising: 
a third current terminal (3) coupled to the second current terminal; 
a fourth current terminal (4) coupled to one of a voltage supply terminal or a ground terminal (gnd); and 
a second gate terminal (g2) configured to receive a second control signal (A),

	However, Yamazaki et al. teaches a capacitor (104, 114, 124) coupled an output circuit (110 in Fig. 3A) having an output transistor (104) where the capacitor is coupled between the output of the circuit (D) and a ground (Vss) in order to maintain an output signal of each output signal (see col. 10, lines 59-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a capacitor of Yamazaki et al. to the first capacitance terminal being coupled to the second current terminal and to the third current terminal and the second capacitance terminal being coupled to the ground terminal Harris et al. in order to maintain a stable output signal.
Regarding claim 42, Harris et al. in view of Yamazaki et al. teaches the circuit of claim 40, wherein: the first transistor is an n-type metal oxide semiconductor (NMOS) transistor (122 being NMOS); and the second transistor is an NMOS transistor (121 being NMOS).
Claim 41 and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. in view of Yamazaki et al.  and further in view of Noguchi (US 2011/0057685 A1).
Regarding claim 41, Harris et al. in view of Yamazaki et al. teaches the circuit of claim 40, where a capacitor (105 of Yamazaki et al. ) being coupled between the second gate terminal (Y1 of Harris) and the capacitor coupled to ground (Vss of Yamazaki et al., 

However, Noguchi teaches a capacitor (Figs. 4C and 4D, see para [0053] and [0055]). formed by a  p-type and n-type MOS capacitor having a fifth current terminal (drain of 22),  a sixth current terminal (source of 22), and a third gate terminal of a third transistor (gate of 22 in Figs. 4A and 4B) for performing capacitor equivalent function.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace a capacitor with p or n type of MOS transistor having the third gate terminal, the fifth and sixth current terminal of Noguchi since a capacitor having the drain and source commonly coupled functioning as a terminal for a capacitor and a gate terminal of the transistor functioning as another terminal of the capacitor is well known equivalent.
Regarding claim 43, Harris et al. in view of Yamazaki et al. and further in view of Noguchi teaches the circuit of claim 41, where Harris et al. further teaches 
a fourth transistor (152) comprising: 
a seventh current terminal (7) coupled to the first current terminal (1); 
an eighth current terminal (8) coupled to one of the supply voltage terminal (Vd) or the ground terminal; and 
a fourth gate terminal (g4) configured to receive the first control signal (B); and 
a fifth transistor (151) comprising: 

a tenth current terminal (10) coupled to one of the supply voltage terminal (Vd) or the ground terminal; and 
a fifth gate terminal (g5) configured to receive the second control signal (A).
Regarding claim 44, Harris et al. in view of Yamazaki et al. and further in view of Noguchi teaches the circuit of claim 43, where Harris et al. teaches the first current terminal (1) is coupled to an output terminal (Y2), and wherein a signal at the output terminal is a logical NAND of the first control signal and the second control signal (Y2=/AB).
Regarding claim 45, Harris et al. in view of Yamazaki et al. and further in view of Noguchi teaches the circuit of claim 43, where Harris et al. teaches the seventh current terminal (7) is coupled to the supply voltage terminal (when 152 is turned on, 7 is coupled to Vd), and the eighth current terminal (8) is coupled to the supply voltage terminal (Vd).
Regarding claim 46, Harris et al. in view of Yamazaki et al. and further in view of Noguchi teaches the circuit of claim 41, wherein the third gate terminal is coupled to the ground terminal (Fig. 4A of Noguchi shows a gate terminal of 22 coupled to GROUND) and the fifth current terminal is coupled to the sixth current terminal (drain and source of 22 of Noguchi being coupled each other).
Regarding claim 47, Harris et al. in view of Yamazaki et al. and further in view of Noguchi teaches the circuit of claim 41, wherein the third gate terminal is coupled to the second current terminal and to the third current terminal (gate of 22 of Noguchi coupled to 2 
Regarding claim 48, Harris et al. in view of Yamazaki et al. and further in view of Noguchi teaches the circuit of claim 46, wherein the second current terminal and the third current terminal (2 and 3 of Harris et al. commonly connected) are coupled to the fifth current terminal and the sixth current terminal (commonly connected source and drain of 22 in Fig. 4A of Noguchi where 22 corresponds to a capacitor).
Regarding claim 49, Harris et al. in view of Yamazaki et al. and further in view of Noguchi teaches the circuit of claim 47, wherein the sixth current terminal is coupled to the ground terminal (commonly connected drain and source of 22 of Noguchi being one terminal of a capacitor is connected to GROUND when the capacitor switches terminals).

Response to Arguments
Applicant’s arguments with respect to claims 34-50 and 52-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding claims 34-39, applicant amended the independent claim 34 by deleting the sixth transistor with its interconnection and adding a new limitation of a capacitive device.
	Regarding claims 40-49, applicant amended the independent claim 40 by deleting the second control signal and the second capacitance terminal being coupled to the second current terminal and adding a new limitation of the second capacitance terminal being coupled to the ground terminal. 

Regarding claims 50 and 52-53, since the applicant amended by specifying the connection of the fourth current terminal to a voltage supply terminal, and the connections of the sixth, eighth, and the tenth current terminals to the ground terminal respectively, the basis of the rejection is changed to the Fig. 2A instead of previously used Fig. 1A. The details of the rejection based on Fig. 2A is described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	

/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844